UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,

                    Plaintiff,
                                                   20 Civ. 10832 (AT) (SN)
        -against-

 RIPPLE LABS, INC., BRADLEY
 GARLINGHOUSE, and CHRISTIAN A.
 LARSEN

                    Defendants.


                      DECLARATION OF MATTHEW C. SOLOMON

       I, Matthew C. Solomon, hereby declare under penalty of perjury pursuant to 28 U.S.C.

§ 1746 that the following is true and correct:

        1.     I am an attorney admitted to practice before this Court pro hac vice and a partner

at the law firm Cleary Gottlieb Steen & Hamilton LLP, and I am counsel to Defendant Bradley

Garlinghouse in the above captioned action.

        2.     I respectfully submit this declaration in support of Mr. Garlinghouse’s Motion to

Dismiss the Amended Complaint.

        3.     Attached hereto as Exhibit A is a true and correct copy of the transcript of Mr.

Garlinghouse’s interview with Digital Ventures on March 12, 2018. A video recording of the

interview is available at https://www.youtube.com/watch?v=u3LT9xSwbp0. This interview was

quoted in and thereby incorporated into the Amended Complaint by reference at Paragraph 413,

where it is incorrectly referred to as a “Yahoo! Finance interview” from February 2018.

        4.     Attached hereto as Exhibit B is a true and correct copy of the Financial Crimes

Enforcement Network’s (“FinCEN”) Fact Sheet on MSB Registration Rule. This document is
available on the FinCEN website at https://www.fincen.gov/fact-sheet-msb-registration-rule. The

Fact Sheet is a government record published on a government website of which the Court may

take judicial notice under Federal Rule of Evidence 201.

        5.    Attached hereto as Exhibit C is a true and correct copy of the Settlement Agreement

between the United States Department of Justice and Ripple Labs Inc. and its subsidiary XRP II,

LLC, dated May 5, 2015. This document is available on the Department of Justice website at

https://www.justice.gov/usao-ndca/file/765721/download. This document was incorporated into

the Amended Complaint by reference at Paragraph 379, and is a government record published on

a government website of which the Court may take judicial notice under Federal Rule of Evidence

201.

        6.    Attached hereto as Exhibit D is a true and correct copy of FinCEN’s Assessment

of Civil Money Penalty against Ripple Labs Inc. and its subsidiary XRP II, LLC, dated May 5,

2015.         This     document      is    available    on     the     FinCEN      website     at

https://fincen.gov/sites/default/files/shared/Ripple_Assessment.pdf.     This   document     was

incorporated into the Amended Complaint by reference at Paragraph 379, and is a government

record published on a government website of which the Court may take judicial notice under

Federal Rule of Evidence 201.

        7.    Attached hereto as Exhibit E is a true and correct copy of the United States

Department of Justice’s Cryptocurrency Enforcement Framework, Report of the Attorney

General’s Cyber Digital Task Force, dated October 8, 2020. This document is available on the

Department of Justice website at https://justice.gov/archives/ag/page/file/1326061/download.

The DOJ’s Enforcement Framework is a government record published on a government website

of which the Court may take judicial notice under Federal Rule of Evidence 201.




                                               2
        8.    Attached hereto as Exhibit F is a true and correct copy of Remittance Transfers

Under the Electronic Fund Transfer Act (Regulation E), promulgated by the Bureau of Consumer

Financial Protection, dated June 5, 2020. The Court may take judicial notice of this document as

a final rule published in the Federal Register.

        9.    Attached hereto as Exhibit G is a true and correct copy of the transcript of Mr.

Garlinghouse’s interview with CB Insights regarding the Future of Fintech on June 21, 2018. A

video         recording        of         the         interview     is       available        at

https://www.youtube.com/watch?v=RG5Tm8YzNkg. This interview was incorporated into the

Amended Complaint by reference at Paragraph 362.

        10.   Attached hereto as Exhibit H is a true and correct copy of a website post authored

by Mr. Garlinghouse titled “Ripple to Place 55 Billion XRP in Escrow to Ensure Certainty of

Total XRP Supply,” and dated May 16, 2017. This document was incorporated into the Amended

Complaint by reference at Paragraph 266.

        11.   Attached hereto as Exhibit I is a true and correct copy of a website post authored

by Mr. Garlinghouse titled “ICO=IPO: Why the SEC Is Right to Regulate Initial Coin Offerings,”

dated July 28, 2017. This document was incorporated into the Amended Complaint by reference

at Paragraph 409.

        12.   Attached hereto as Exhibit J is a true and correct copy of Director William

Hinman’s Remarks at the Yahoo Finance All Markets Summit: Crypto, titled “Digital Asset

Transactions: When Howey Met Gary (Plastic),” dated June 14, 2018. This document is available

on the SEC website at https://sec.gov/news/speech/speech-hinman-061418. Director Hinman’s

speech is a government record published on a government website of which the Court may take

judicial notice under Federal Rule of Evidence 201.




                                                  3
Executed on April 12, 2021 in Washington, DC.



                                                Respectfully submitted,

                                                /s/ Matthew C. Solomon

                                                Matthew C. Solomon




                                            4
